Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Allowability Notice is responsive to the Amendment filed on 15 February 2022.  As directed by the Amendment, claim 26 has been cancelled.  Claims 11-25 are pending in the application and have been allowed.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 29 November 2021 (three IDSs on this date) and 23 December 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Objections
The previous objections to claim 26 have been rendered moot in view of its cancellation.  Accordingly, the objections are withdrawn.

Claim Rejections
The previous rejections of claim 26 under 35 U.S.C. §§ 112(b) and 103 have been rendered moot in view of its cancellation.  Accordingly, these rejections are withdrawn.

Reasons for Allowance
The following Reasons for Allowance were presented in the Non-Final Rejection dated 15 November 2021 and are repeated below.  As previously rejected Claim 26 has been canceled by the present Amendment, all remaining claims are in condition for allowance.

	The instant application is a continuation of Application Number 16/784,144, now Patent Number 11,068,782.  Allowable subject matter from the parent application has been incorporated into the instant application’s independent claims 11, 14, and 23, specifically that a property space vector and a semantic space vector are generated for a data file, the property and semantic vectors being generated independently of one another and the semantic vector being derived via natural language processing (NLP) applied to descriptive content of the data file, and further that the claimed methods and system map similarity/dissimilarity of data files in property space to corresponding similarity/dissimilarity of the files in semantic space.  These features were not found during a thorough updated search of the prior art.  Accordingly, independent claims 11, 14, and 23 are allowable over the prior art.	

	Claims 12-13, 14-22, and 24-25 depend from and further limit their respective base claims and are allowable by virtue of their dependence from their respective base claims.



Allowable Subject Matter
7.	Claims 11-25 are allowed over the prior art of record.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SCOTT R GARDNER/Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126